 

EXHIBIT 10.02

 

AMENDED AND RESTATED

SUBSIDIARY GUARANTY

 

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY is dated as of May 14, 2014, and
made by the Persons listed on the signature pages hereof (such Persons so listed
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of Duane Spader (“Lender”).

 

R E C I T A L S

 

WHEREAS, Verity Farms, L.L.C. (herein, “Borrower”) and Lender have entered into
a Revolving Credit Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the capitalized terms defined therein and not otherwise defined herein being
used herein as therein defined).

 

WHEREAS, this document is an amendment and restatement of a Subsidiary Guaranty
entered into between the parties on or about October 13, 2013.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to make advances under the Credit Agreement, each Guarantor, jointly and
severally with each other Guarantor, hereby agrees as follows:

 

Section 1. Guaranty; Limitation of Liability.

 

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations,
indebtedness and liabilities of each other Obligated Party now or hereafter
existing under or in respect of the Loan Documents, including, without
limitation, the Obligations (as defined in the Credit Agreement) (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Lender in enforcing any rights under this Guaranty or
any other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Obligated Party to Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligated Party.
Notwithstanding the terms of the Credit Agreement or any related document, as
concerns the obligations of each Guarantor hereunder with respect to the
Guaranteed Obligations, prepayment of the Guaranteed Obligations shall be
required by a Guarantor hereunder each time (to be paid within ten (10) days
thereafter) such Guarantor or any Affiliate thereof raises, from time to time,
funds through the sales of equity interests in such Guarantor or its Affiliates
or obtains funds by borrowing from other sources; provided that (i) this
prepayment requirement shall only apply to funds received by a Guarantor or any
Affiliate thereof after September 30, 2015, and then, after such date, only to
sales of equity interests or borrowings from other sources if the total funds
generated thereby from and after October 1, 2015, exceed Five Hundred Thousand
Dollars ($500,000.00), and (ii) the total amount of any such prepayment required
at a particular time by a Guarantor hereunder, together with any prepayment then
due under similar prepayment provisions included in other guarantees executed by
a Guarantor or its Affiliates in favor of Lender, is limited to fifty percent
(50%) of the amount of funds then raised by such sale of equity interests or
borrowings.

 

 

 

 

(b) Each Guarantor, and by its acceptance of this Guaranty, the Lender, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Lender and the Guarantors hereby irrevocably agree that the obligations of
each Guarantor under this Guaranty at any time shall be limited to the maximum
amount as will result in the obligations of such Guarantor under this Guaranty
not constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to Lender under this Guaranty or
any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lender under or in respect of
the Loan Documents.

 

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of Lender with
respect thereto. The obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other obligations
of any other Obligated Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
Borrower or any other Obligated Party or whether Borrower or any other Obligated
Party is joined in any such action or actions. The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Obligated Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Obligated Party or any
of its Subsidiaries or otherwise;

 

- 2 -

 

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other obligations of any Obligated Party under
the Loan Documents or any other assets of any Obligated Party or any of its
Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Obligated Party or any of its Subsidiaries;

 

(f) any failure of Lender to disclose to any Obligated Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligated Party now or
hereafter known to Lender (each Guarantor waiving any duty on the part of the
Lender to disclose such information);

 

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Lender
that might otherwise constitute a defense available to, or a discharge of, any
Obligated Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Lender or any other Person upon the insolvency,
bankruptcy or reorganization of Borrower or any other Obligated Party or
otherwise, all as though such payment had not been made.

 

Section 3. Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that Lender protect, secure, perfect or insure any lien or any
property subject thereto or exhaust any right or take any action against any
Obligated Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

- 3 -

 

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Obligated Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of Lender to disclose to such Guarantor any matter, fact or thing relating
to the business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Obligated Party or any of its Subsidiaries
now or hereafter known by Lender.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Obligated Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Lender against Borrower, any other
Obligated Party or any other insider guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from
Borrower, any other Obligated Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the commitments of Lender
under the Credit Agreement shall have expired or been terminated. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of Lender, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to Lender in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, and (iii) the Termination Date
shall have occurred, Lender will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

- 4 -

 

 

Section 5. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by Borrower with respect
to such Guarantor and each Guarantor hereby further represents and warrants as
follows:

 

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

 

(b) Such Guarantor has, independently and without reliance upon Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and such Guarantor has established
adequate means of obtaining from each other Obligated Party on a continuing
basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Obligated Party.

 

(c) The value of the consideration received and to be received by such Guarantor
as a result of Lender making extensions of credit to Borrower and Guarantor
executing and delivering this Guaranty is reasonably worth at least as much as
the liability and obligation of Guarantor hereunder, and such liability and
obligation have benefited and may reasonably be expected to benefit Guarantor
directly or indirectly.

 

Section 6. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid or Lender shall have any
commitment under the Credit Agreement, such Guarantor will perform and observe,
and cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Credit Agreement and the other Loan
Documents on its or their part to be performed or observed or that Borrower has
agreed to cause such Guarantor or such Subsidiaries to perform or observe.

 

Section 7. Amendments. No amendment or waiver of any provision of this Guaranty
and no consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

Section 8. Notices. All notices and other communications provided for hereunder
shall be given in accordance with Section 9.1 of the Credit Agreement, with any
notice to a Guarantor to be addressed to it in care of the Borrower at the
Borrower’s address specified therein. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

 

Section 9. No Waiver; Remedies. No failure on the part of Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

- 5 -

 

 

Section 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all indebtedness at any time owing by Lender or such
Affiliate to or for the credit or the account of any Guarantor against any and
all of the obligations of such Guarantor now or hereafter existing under the
Loan Documents, irrespective of whether Lender shall have made any demand under
this Guaranty or any other Loan Document and although such obligations may be
unmatured. Lender agrees promptly to notify such Guarantor after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
Lender and its Affiliates under this Section 11 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that
Lender and its Affiliates may have.

 

Section 11. Indemnification.

 

Without limitation on any other obligations of any Guarantor or remedies of the
Lender under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless Lender and its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Obligated Party enforceable
against such Obligated Party in accordance with their terms.

 

Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Credit Agreement or the
advance of loan proceeds thereunder.

 

Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2 and all of this Section 11
shall survive the payment in full of the Guaranteed Obligations and all of the
other amounts payable under this Guaranty.

 

Section 12. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by each other Obligated
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth.

 

Section 13. Prohibited Payments, Etc. Except during the continuance of an Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Obligated Party), each Guarantor may
receive regularly scheduled payments from any other Obligated Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Obligated Party),
however, unless the Lender otherwise agrees, no Guarantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations.

 

- 6 -

 

 

Section 14. Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Obligated Party, each Guarantor agrees that
the Lender shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

Section 15. Turn-Over. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to any other Obligated Party), each Guarantor
shall, if the Lender so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender and deliver
such payments to the Lender on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

 

Section 16. Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Obligated Party), the
Lender is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Lender for application to
the Guaranteed Obligations (including any and all Post Petition Interest).

 

Section 17. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and (ii) the
Termination Date, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Lender and its
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its commitments,
the advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to Lender herein or otherwise. No Guarantor shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender.

 

Section 18. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

 

- 7 -

 

 

Section 19. Governing Law; Jurisdiction.

 

This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of South Dakota.

 

Each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any South Dakota state court
sitting in Minnehaha County, South Dakota, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and each Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such South Dakota state
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.

 

Each Guarantor irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any South Dakota state court. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

IN WITNESS WHEREOF, each Guarantor has caused this Amended and Restated Guaranty
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

  Verity Meats, LLC         By: /s/ VERLYN SNELLER   Its:           Verity
Grains, LLC         By: /s/ VERLYN SNELLER   Its:           Verity Water LLC    
    By: /s/ VERLYN SNELLER   Its:  

 

- 8 -

 

 

